DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on October 17, 2022 was received. Claims 1, 20, and 24 were amended, claims 17 and 19 were cancelled and claims 29-30 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued July 21, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 1-6, 8-9, 18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 20 and 24 recite that the mask comprises a top surface and a bottom surface and that the thickness between the top surface and bottom surface is different in different regions in the mask. This by itself would not be indefinite, but Applicant has strongly argued that the top and bottom surfaces must seemingly be flat and at the same elevation in a cross-section, which is impossible to achieve while also having differing thicknesses throughout the mask. Therefore these claims are indefinite because it is not at all clear what exactly Applicant is trying to claim, especially because there are no accompanying figures in the disclosure of the instant cross section. The two alternative possible readings of the claims are that the top surface and bottom surface are flat and at the same elevations throughout the area of the mask, where the thickness at all areas must then be equal, or the top and bottom surfaces can slant or curve such that the thicknesses can be different, which is exactly the case with the prior art. For the purposes of examination the latter interpretation will be used. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Baek (US 2017/0179390) on claims 1, 4, 8-9, 24 and 27 are maintained. The rejections are restated below.
Regarding claim 1: Baek discloses a mask assembly having a mask frame (110) and a mask (130) disposed on the frame, the mask (130) having a first pattern portion (211), a second pattern portion (212) and a third pattern portion (213) each having a plurality of first holes (214), second holes (215) and grooves (216)which are all through holes, where the grooves (216) are smaller in size than the first holes (214) such that the third pattern portion (213) and the grooves (216) can be considered to be a second region and first auxiliary pixel openings, respectively (pars. 37, 55, figures 2-4). Baek also shows that the first pattern portion (211) and the third pattern portion (213) can be considered to be characterized by different thicknesses between top and bottom surfaces, as shown in the annotated portion of figure 4 below, such that the thickness of the third pattern portion (213) is greater than that of the first (211).





[AltContent: textbox (Top surface)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Bottom surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Additional outer thickness T3)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    104
    343
    media_image1.png
    Greyscale

[AltContent: textbox (Thickness of the first region T1)][AltContent: textbox (Thickness of the second region T2)]
[AltContent: textbox (T3>T2>T1)]


Regarding claims 4, 8 and 27: Baek discloses a second pattern portion (212) having second through holes (215) between the first (211) and third (213) portions (figures 2-4). 
Regarding claim 9: Baek shows that that the mask (130) can be considered to have a thickness gradually increasing from the first pattern portion (211) to the outside, as shown in the annotated figure above (T3>T2>T1).
Regarding claim 24: Baek discloses a mask assembly having a mask frame (110) and a mask (130) disposed on the frame, the mask (130) having a first pattern portion (211), a second pattern portion (212) and a third pattern portion (213) each having a plurality of first holes (214), second holes (215) and grooves (216)which are all through holes, where the grooves (216) are smaller in size than the first holes (214) such that the third pattern portion (213) and the grooves (216) can be considered to be a second region and first auxiliary pixel openings, respectively (pars. 37, 55, figures 2-4). Baek shows that that the mask (130) can be considered to have a thickness from the top surface to the bottom surface gradually increasing from the first pattern portion (211) to the outside, as shown in the annotated figure above (T3>T2>T1).

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Baek as applied to claims 1, 4, 8-9, 24 and 27 above, and further in view of Xu et al. (US 2018/0163290) on claims 2, 6, 25 and 28 are maintained. The rejections are restated below. 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claims 1, 4, 8-9, 24 and 27 above and further in view of Xu et al. 
Regarding claims 2 and 25: Baek shows that the grooves (216) are provided surrounding one side of the first pattern portion (211) but fails to explicitly disclose that the sizes of the grooves (216) gradually decrease from the first pattern portion (211) outward. However, Xu et al. discloses a similar mask device having transition holes (300) that surround a deposition area (2) where the transition holes are arranged regularly around one side of the deposition area (2) and their sizes gradually decrease further away from the deposition area (2) (pars. 41-42, 51, figures 2-3 and 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the grooves (216) of Baek gradually decrease in size as they move outwards in the same way done in Xu et al. because Xu et al. teaches that this helps diminish a repulse magnetic force caused by the abrupt change in volume of the mask at each position (pars. 39-42). 
Regarding claims 6 and 28: Baek and Xu et al. teach that the transition holes (300) within the first transition area (31) are smaller than the deposition holes (20) in the deposition area (2) and the sizes of the transition holes (300) in the first transition area (31) gradually decrease further from the deposition area (2) (Xu et al. par. 69, figures 11-12).  
Regarding claim 29: Baek fails to explicitly disclose that the second through holes (215) are non-through holes. However, Xu et al. discloses a similar mask device having transition holes (300) that surround a deposition area (2) where at least some of the transition holes (300) are non-through holes (pars. 72-75, 80, figures 12 and 14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use non-through holes instead of the second through holes (215) because Xu et al. teaches that non-through holes are functionally equivalent to through holes for transition or dummy openings when not using an abnormally shaped substrate panel (par. 74-75) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06).
Regarding claim 30: Baek discloses that the holes (215) are etched, and that non-through holes are typically half-etched (par. 47), but Baek fails to explicitly disclose that they are formed “in a glass surface half-etching form”. However, this limitation is a product-by-process limitation and it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Baek meets the requirements of the claimed structure, Baek clearly meet the requirements of present claim.
Additionally, while Baek does not explicitly disclose that these holes increase the strength of the mask plate or maintain an overall uniformity, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 

The claim rejections under 35 U.S.C. 103 as unpatentable over Baek and Xu et al. as applied to claims 1-2, 4, 6, 8-9, 17, 24-25 and 27-28 above, and further in view of Baek (US 2015/0165464, hereinafter referred to as ‘464) on claims 3, 18 and 26 are maintained. The rejections are restated below. 
Regarding claims 3 and 26: Baek and Xu et al. fail to explicitly disclose that the transition holes (300) are arranged as a plurality of circles of holes (300). However, ‘464 discloses a similar mask device in which a plurality of circular bands of dummy patterns (DP1, DP2) having openings are provided outside of the active pattern (AP) region which has openings (pars. 87-89, figures 7-8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the transition area (3) of Xu et al. such that the transition holes (300) are arranged in a plurality of circular bands surrounding the deposition holes (20) in a manner similar to that taught by ‘464 because ‘464 discloses that this arrangement helps distribute tensile stresses better to the dummy patterns and prevents any deformation of the active deposition patterns (par. 94). 
Regarding claim 18: Baek, Xu et al. and ‘464 fail to explicitly disclose the claimed relationship between the gradually decreasing opening sizes. However, Xu et al. does disclose that the rate of volume change of adjacent transition openings should be reduced as much as possible to reduce the repulsive magnetic force effect, such that the specific relationship between each adjacent opening size is a result effective variable (par. 42). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the gradually decreasing opening sizes of Baek and Xu et al. to have a relationship of X-x1 for the first circle of openings and X-x1-x2 for the second circle of openings where x1 and x2 are 10% of X because Xu et al. teaches that this size relationship between adjacent transition holes is a critical result effective variable (par. 42) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

The claim rejections under 35 U.S.C. 103 as unpatentable over Lee (US 2015/0007768) in view of ‘464 on claims 20-21 and 23 are maintained. The rejections are restated below. 
Regarding claim 20: Lee discloses a mask apparatus including a mask frame (10) and a mask (100) disposed on the frame where the mask (100) includes a plurality of different regions including pattern parts (110), dummy pattern parts (120), and fixing parts (130), the first two of which can be considered a first region having a plurality of pattern openings (OP) and a second region having a plurality of recesses (CC) which are auxiliary pixel openings having a smaller size than the pattern openings (OP) in at least the thickness direction, where the recesses (CC) are arranged around the pattern parts (110) and have a maximum thickness between the top and bottom surfaces which gradually increases towards the ends of the mask such that the maximum thickness of the pattern part (110) (T1) is smaller than the maximum thickness of one of the recesses (CC2) (T22) which is itself smaller than the maximum thickness of an adjacent recess (CC2) (T22) such that the thickness gradually increases (pars.  42-47, 56, 85, figures 1-4 and 7-12). Lee shows that the recesses (CC) can surround the pattern parts (110) (see figure 12) but fails to explicitly disclose that they are disposed around the pattern parts (110) as a plurality of circles of recesses (CC).
However, ‘464 discloses a similar mask device in which a plurality of circular bands of dummy patterns (DP1, DP2) having openings are provided outside of the active pattern (AP) region which has openings (pars. 87-89, figures 7-8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the dummy pattern parts (120) of Lee such that the recesses (CC) are arranged in a plurality of circular bands surrounding the pattern parts (110) in a manner similar to that taught by ‘464 because ‘464 discloses that this arrangement helps distribute tensile stresses better to the dummy patterns and prevents any deformation of the active deposition patterns (par. 94). 
Regarding claim 21: Lee fails to explicitly disclose the thickness values but does teach that the maximum thicknesses have a particular range such as 40%-60% of the thickness of the mask (pars. 56-60) and further teaches that the specific thickness gradient of the mask can cause wrinkle phenomena which can degrade the desired pattern being formed (pars. 8-9), therefore teaching that both the thickness values and the thickness relationship between adjacent regions is a result effective variable. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the thickness (T1) of the pattern parts (110) to be between 10 and 25 microns and the thickness (T22) of the recesses to be less than or equal to 30 microns because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 23: Lee discloses that the recesses (CC) are not through holes (see figures 3, 8 and 10). 

The claim rejection under 35 U.S.C. 103 as unpatentable over Lee in view of ‘464 as applied to claims 20-21 and 23 above and further in view of Xu et al. on claim 22 is maintained. The rejection is restated below. 
Regarding claim 22: Lee fails to explicitly disclose that the recesses (CC) are through holes in addition to the pattern openings (OP). However, Xu et al. discloses a similar mask device having transition holes (300) that surround a deposition area (2) where at least some of the transition holes (300) are through holes (pars. 72-75, 80, figures 3 and 12). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use through-holes for the recesses (CC) of Lee because Xu et al. teaches that through-holes are functionally equivalent to non-through holes for transition or dummy openings when not using an abnormally shaped substrate panel (par. 74-75) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06). 

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Baek does not teach that the thickness differences are configured to be between the top and bottom surfaces and that Lee does not teach openings in the fixing part.
In response: 
As discussed above, Applicant’s arguments and the claim language conflict. Applicant seems to be arguing that Baek does not show different thicknesses between the top and bottom surface because the surface is planar. However, the holes in the surfaces leave curved portions which then become the new top and bottom surfaces. This is a fair reading of the Baek reference because these curved portions (pointed out in the annotated figure above) are clearly the top and bottom surfaces at each horizontal position along the cross section. It is unclear how Applicant can disagree, especially considering this is the exact same way Applicant’s invention has to function. If the top and bottom surfaces are totally planar then you cannot have different thicknesses between the two at different points along the cross section, as illustrated below. Applicant’s own invention would not function. There must inherently be a vertical slope or slant to enable this thickness difference, and that is no different than how there is an inwardly curved portion in Baek. It is especially difficult for Applicant to prove the contrary of this because Applicant has provided no image of the cross section of Applicant’s invention, and no discussion in the specification of the shape of either the top or bottom surfaces.
[AltContent: textbox (T2)][AltContent: textbox (T1)][AltContent: arrow]
[AltContent: arrow][AltContent: rect]
[AltContent: textbox (T1 = T2)]

[AltContent: textbox (T1)]
[AltContent: textbox (T2)][AltContent: arrow][AltContent: ]
[AltContent: arrow]

[AltContent: textbox (T1 > T2)]



Regarding the Lee reference, Applicant is in error because the Examiner never once claimed that the fixing part corresponded to the claimed second region. On the contrary, the dummy pattern parts (120) which contain the recesses (CC) of various depths do, as explicitly mentioned above and in the previous communications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KIttExaminer, Art Unit 1717
11/29/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717